                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:

Krista D. Bruce
                                                             Case No. 17-54073-pjs
                                                             Honorable: Phillip J. Shefferly
____ Debtor(s).__________ _____/                             Chapter 13


   DEBTOR’S MOTION FOR VIOLATION OF THE AUTOMATIC STAY AGAINST
            CREDITOR, FREEDOM MORTGAGE CORPORATION

       NOW COMES the Debtor, by and through her attorneys, MARRS & TERRY, PLLC
and states as follows for the Motion for Violation of the Automatic Stay against Creditor,
Freedom Mortgage Corporation:
       1.      The Debtor filed a Chapter 13 bankruptcy on October 6, 2017.
       2.      The plan was confirmed on June 18, 2018 with Creditor being paid as a Class 4.1
               and 4.2 claim by the Trustee.
       3.      On February 16, 2019 Ms. Bruce made an insurance claim with State Farm for
               water damage done to her home.
       4.      State Farm issued a check to Ms. Bruce and the mortgage company in the amount
               of $12,918.11. Both parties were to endorse the check. Ms. Bruce forwarded the
               check to Freedom Mortgage for endorsement so that she could use the same to
               make repairs to the home. Ms. Bruce did not endorse the check prior to sending it
               to Freedom Mortgage.
       5.      Freedom Mortgage endorsed and cashed the check without Ms. Bruce’s
               endorsement and is now holding the funds and has indicated that it will be applied
               to the mortgage arrears.
       6.      Ms. Bruce filed a plan modification to allow her to retain all of her 2018 tax
               refund of $7,075.00. Ms. Bruce prorated $4500.00 on her Schedule I and sought
               to excuse the remainder of the refund to cover her insurance deductible for the
               repairs to the household plus any additional expenses. Ms. Bruce must remit paid
               in full receipts to the Trustee by August 1, 2019 to show the amount spent by her




  17-54073-pjs      Doc 70     Filed 07/02/19     Entered 07/02/19 17:13:52        Page 1 of 5
             on the repairs to the home or she must remit the remainder of the 2018 refund to
             the Trustee.
      7.     The Order Modifying Confirmed Plan was entered by this Honorable Court on
             April 26, 2019. Ms. Bruce cannot comply with this Order without receipt of the
             insurance money currently being held by Freedom Mortgage.
      8.     Ms. Bruce has contacted Freedom Mortgage regarding releasing the insurance
             proceeds to her but Creditor has refused to do so.
      9.     Counsel contacted Maria Tsagaris at McCalla Raymer Leibert Pierce LLC on
             June 24, 2019 regarding this matter. Counsel has received no response.
      10.    Pursuant to 11 U.S.C. §362(k) “an individual injured by any willful violation of a
             stay provided by this sections shall recover actual damages, including costs and
             attorney’s fees, and in appropriate circumstances, may recover punitive damages.”
      11.    Creditor’s refusal to remit the insurance proceeds to the Debtor for the needed
             repairs is a willful violations of the automatic stay and warrants punitive damages.
      12.    Debtor has been injured as she has not been able to complete the necessary home
             repairs and is unable to comply with the Order Modifying Plan entered on 4/26/19
             by this Honorable Court due to the actions of the creditor which violated the
             automatic stay of 11 U.S.C. §362. Additionally, because of the attorney fees spent
             attempting to contact the Creditor, Debtors have incurred additional attorney fees.


             WHEREFORE, the Debtor respectfully requests this Honorable Court:
      1. Order Freedom Mortgage Corporation to pay reasonable attorney fees of Debtor’s
         counsel in the amount of $2,000.00;
      2. Order Freedom Mortgage Corporation to remit the insurance proceeds to the Debtor;
      3. Order Freedom Mortgage Corporation to pay the Debtor the amount of $5,000.00 in
         damages for their willful violation of the automatic stay;
      4. Order Freedom Mortgage Corporation to pay $5,000.00 in punitive damages as an
         appropriate deterrent; and
      5. Grant any other relief it deems just and proper.

Dated: June 29, 2019                       /s/ Michelle Marrs
                                           Michelle Marrs (P59651)
                                           MARRS & TERRY, PLLC
                                           Attorneys for Debtor
                                           6553 Jackson Rd., Ann Arbor, MI 48103
                                           (734)663-0555/mmarrs@marrsterry.com



  17-54073-pjs    Doc 70     Filed 07/02/19     Entered 07/02/19 17:13:52        Page 2 of 5
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:

Krista D. Bruce
                                                              Case No. 17-54073-pjs
                                                              Honorable: Phillip J. Shefferly
____ Debtor(s).__________ _____/                              Chapter 13

  NOTICE OF DEBTOR’S MOTION FOR VIOLATION OF THE AUTOMATIC STAY
       AGAINST CREDITOR, FREEDOM MORTGAGE CORPORATION


The deadline to file an objection to the attached proposed Motion is 21 days after service.

  If no timely responses are filed to a proposed Motion, the proponent may file a certificate of
no response and request entry of an order approving the Motion.

    If a timely objection is filed, the Court will set the matter for hearing and give notice of the
hearing to the debtor, the proponent of the Motion, the trustee and any objecting parties. In that
event, the Motion will become effective when the Court enters an order overruling or resolving
all objections.

   Objections to the attached Motion shall be served on the following:

               Tricia S. Terry 6553 Jackson Rd Ann Arbor MI 48103

               Krispen Carroll 719 Griswold, 1100 Dime Building Detroit MI 48226


                                                      /s/ Michelle Marrs
                                                      Michelle Marrs (P59651)
                                                      MARRS & TERRY, PLLC
                                                      Attorneys for Debtor
                                                      6553 Jackson Rd
                                                      Ann Arbor, MI 48103
Dated: June 29, 2019                                  (734)663-0555
                                                      mmarrs@marrsterry.com




  17-54073-pjs       Doc 70     Filed 07/02/19     Entered 07/02/19 17:13:52         Page 3 of 5
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

IN RE:

Krista D. Bruce
                                                         Case No. 17-54073-pjs
                                                         Honorable: Phillip J. Shefferly
____ Debtor(s).__________ _____/                         Chapter 13

ORDER GRANTING DEBTORS’ MOTION FOR VIOLATION OF THE AUTOMATIC
    STAY AGAINST CREDITOR, FREEDOM MORTGAGE CORPORATION

       Upon the reading and filing of Debtors’ Motion for Violation of the Automatic Stay
Against Creditor, Freedom Mortgage Corporation, which was presented to this Court pursuant to
LBR 9014-1, and no objections having been filed to said Motion and a Certificate of No
Response having been filed with the Court;

IT IS HEREBY ORDERED that Freedom Mortgage Corporation shall remit the State Farm
insurance proceeds in the amount of $12,918.11 to the Debtor; and

IT IS FURTHER ORDERED that Freedom Mortgage Corporation shall pay Debtor’s Counsel
$2,000.00 for attorney fees; and

IT IS FURTHER ORDERED that Freedom Mortgage Corporation shall pay the Debtor the
amount of $5,000.00 in damages for their willful violation of the automatic stay; and

IT IS FURTHER ORDERED that Freedom Mortgage Corporation shall pay the Debtor
$5,000.00 in punitive damages as an appropriate deterrent.




  17-54073-pjs     Doc 70    Filed 07/02/19    Entered 07/02/19 17:13:52       Page 4 of 5
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

IN RE:

Krista D. Bruce
                                                         Case No. 17-54073-pjs
                                                         Honorable: Phillip J. Shefferly
____ Debtor(s).__________ _____/                         Chapter 13


      PROOF OF SERVICE OF DEBTORS’ MOTION FOR VIOLATION OF THE
        AUTOMATIC STAY AGAINST CREDITOR, FREEDOM MORTGAGE
                            CORPORATION

        The undersigned certifies that on July 2, 2019 a copy of the Debtor’s Motion for
Violation of the automatic Stay Against Creditor, Freedom Mortgage Corportion, Notice of
Motion, and Proof of Service of same, was served upon the following parties either
electronically or by depositing said copies in the U.S. Mail, postage prepaid:

Freedom Mortgage Corporation
10500 Kincaid Drive
Suite 300
Fishers IN 46037

Maria Tsagaris
McCalla Raymer Leibert Pierce LLC
1544 Old Alabama Road
Roswell GA 30076
                                                  Respectfully submitted,

                                                  /s/ Michelle Marrs
                                                  Michelle Marrs (P59651)
                                                  MARRS & TERRY, PLLC
                                                  Attorneys for Debtor
                                                  6553 Jackson Rd
                                                  Ann Arbor, MI 48103
                                                  (734)663-0555
                                                  mmarrs@marrsterry.com




  17-54073-pjs     Doc 70    Filed 07/02/19    Entered 07/02/19 17:13:52       Page 5 of 5
